Citation Nr: 1812644	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-10 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right anterior tibial compartment syndrome (ATCS).

2.  Entitlement to a separate rating for disability of the right internal tibial nerve.

3.  Entitlement to a separate rating for disability of the right posterior tibial nerve.

4.  Entitlement to a rating in excess of 10 percent for left ATCS.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from May 1985 to October 1985.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the Veteran and his sister testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In October 2017, the Board remanded, in part, for the Agency of Original Jurisdiction (AOJ) to readjudicate the inextricably intertwined claim for service connection for a left ankle disability manifested by necrosis of the talus and degeneration of the tibiotalar joint.  Substantial compliance was not achieved, as that issue was never readjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When evidence of unemployability is submitted during the course of an appeal, a claim for entitlement to a TDIU is considered to have been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, medical treatment records furnished by the Social Security Administration indicate that the service-connected ATCS may have precluded obtaining and/or maintaining a substantially gainful occupation since January 2007.  As such, TDIU was added to the appeals.  

These appeals have been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  

The left ATCS and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the right ATCS has manifested in functionally-limiting: pain; swelling; numbness, consistently lowered threshold of fatigue; constant fatigue-pain; loss of muscle strength; and antalgic gait.  

2.  Since April 8, 2015, the right ATCS has manifested in functionally-limiting: mild, incomplete paralysis of the right internal tibial nerve; and mild, incomplete paralysis of the right posterior tibial nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for right ATCS have been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5311 (2017).

2.  Since April 8, 2015, the criteria for a rating of 10 percent, but no higher, for disability of the right internal tibial nerve have been met, subject to the limitations of 38 C.F.R. § 4.55.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.55, 4.56, 4.124a, DC 8524 (2017). 

3.  Since April 8, 2015, the criteria for a rating of 10 percent, but no higher, for disability of the right posterior tibial nerve have been met, subject to the limitations of 38 C.F.R. § 4.55.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.55, 4.56, 4.124a, DC 8525 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco, 7 Vet. App. at 58.  That said, higher evaluations ("staged ratings") may be assigned for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes ("pyramiding") must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating muscle disabilities, the nature of the initial injury, the history and complaints related to the disability, and the objective findings on examination are all considered.  38 C.F.R. § 4.56(d).  Slight impairment is not compensable; moderate impairment is rated 10 percent disabling; moderately severe impairment is 20 percent disabling; and severe impairment is rated 30 percent disabling.  Id.  Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings consisted of entrance and exit scars, small or liner, indicating a short track of the missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(iii).

A moderately severe disability of the muscles in characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  The history shows hospitalization for a prolonged period for treatment of the wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles as compared with the sound side, and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  There is a history showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, loss of deep fascia or muscle substance on palpation or soft flabby muscles in the wound area, and abnormal swelling and hardening or the muscles in contraction.  38 C.F.R. § 4.56(d)(4)(iii).  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment.  Id.  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran's right ATCS is currently assigned a 10 percent rating for a moderate impairment of Muscle Group XII.  38 C.F.R. § 4.73, DC 5312.  The Veteran generally contends that the manifestations of his right ATCS are more severe than contemplated by his current rating.  See May 2012 VA Form 21-526b; August 2013 Notice of Disagreement; April 2015 VA Form 9; November 2016 hearing transcript; January 2018 Appellate Brief.  The Board agrees that the preponderance of the evidence is in favor of the finding that the manifestations of the right ATCS are moderately severe, as contemplated by the 20 percent criteria.  Additionally, the preponderance of the evidence is in favor of the finding that: (1) a separate rating of 10 percent is warranted for mild, incomplete paralysis of the right internal tibial nerve; and (2) a separate rating of 10 percent rating is warranted for mild, incomplete paralysis of the right posterior tibial nerve.  

During the June 2013 VA examination, the Veteran reported a history of bilateral compartment syndrome diagnosed during his service, described as "knots" in his legs, and reported that the bilateral leg pain limits his ability to stand for more than 15 minutes consistently.  The Veteran reported that his legs have continued to be problematic through the years and that he is no longer able to walk or stay on his feet for too long before his legs swell.  Upon testing, the right knee had: full range of motion without objective evidence of pain, even after repetitive-use testing; full muscle strength; and normal joint stability without evidence or history of recurrent patellar subluxation or dislocation; the examiner also indicated that the muscle injury had no associated scars, fascial defects, or effect on muscle substance or function.  However, the examiner indicated bilateral chronic exertional compartment syndrome, described as pain with prolonged weightbearing activity, and identified the cardinal signs of consistently lowered threshold of fatigue and consistent fatigue-pain.  The Veteran did not report use of any assistive devices for ambulation.

In the July 2013 Notice of Disagreement, the Veteran reported that his bilateral legs were more severe than currently rated.  The Veteran expressed that he could not afford medical care, but that the June 2013 examiner did not properly evaluate him because the Veteran forced himself to walk through the pain.

In the March 2015 vocational rehabilitation application, the Veteran reported swelling in the bilateral legs.  

An April 2015 record from Columbia VAMC documented the Veteran's reports of pain and numbness to the right leg; however, treatment seemed to focus exclusively on the left ankle and leg at that time.  Additionally, in the April 2015 VA Form 9, the Veteran reported that both legs had worsened since the 10 percent rating was assigned, but focus his discussion on the left leg needing a brace ambulate. 

A May 2015 opinion by the Social Security Administration's Dr. V.S. documented a conversation with the Veteran's sister, who described the Veteran's continuous problems with his left leg and ankle, but did not describe any symptoms related to the right leg; however, the sister described the Veteran's general functional limitations, such as difficulty performing household chores, standing, and ambulating, which, presumably, involve the bilateral legs.  However, the physician's findings solely focused on deficiencies of the left ankle, rather than the right leg.  Of note, the Veteran's application listed "anterior compartment syndrome" as the disability limiting work, which, presumably, refers to the service-connected ATCS of both legs.  

A January 2016 record from Columbia VAMC documented the Veteran's reports of his legs bothering him, although he did not mention a pain level.

During the November 2016 hearing, the Veteran testified that although both of his legs swell from the ankle to the knee, the left leg is worse than the right leg.  The Veteran also described: constant pain and numbness, loss of strength in the calf muscles, numbness and tingling all the way down the left leg, and recent falls.  The Veteran testified that he could not stand, sit, or walk for long periods and his sister testified that she performed the Veteran's cleaning, shopping, and cooking.  

During the October 2017 VA examination, the Veteran reported: swelling in both lower legs; constant left ankle pain with constant tingling and numbness from the left knee to foot, but no pain or paresthesia in the right lower leg; left ankle pain and bilateral leg swelling aggravated by prolonged standing; and the inability to sit for a prolonged time due to numbness in the left leg and foot.  Upon testing, the right leg did not have any of the following: pain; paresthesia; dysesthesia; numbness; reduced muscle strength; muscle atrophy; abnormal reflexes; decreased sensation to light touch; or trophic changes.  However, the examiner found: mild, incomplete paralysis of the right internal popliteal (tibial) nerve and mild, incomplete paralysis of the right posterior tibial nerve.  The examiner also noted an antalgic gait (avoids left ankle pain) and regular use of crutches to ambulate.  The examiner opined that: the bilateral peripheral nerve condition results in difficulty standing, lifting, walking, sitting, and bending; the Veteran would not be able to work in a prolonged standing position due to left ankle pain and bilateral leg swelling; and the Veteran would not be able to work in a prolonged sitting position due to left leg numbness.  

Aggregating the aforementioned evidence, it is clear that the Veteran's right ATCS manifests in functionally-limiting: pain; swelling; numbness, consistently lowered threshold of fatigue; constant fatigue-pain; loss of muscle strength; and antalgic gait.  The Veteran is competent to report pain, swelling, numbness, fatigue, and loss of muscle strength, as these symptoms are lay-observable.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, these statements are of high probative value.  Comparing these symptoms to the rating criteria, it is also clear that they most nearly approximate the criteria contemplated by a 20 percent rating for a moderately severe condition.  The evidence demonstrates consistent complaints of cardinal signs and symptoms of muscle disability (consistently lowered threshold of fatigue, constant fatigue-pain, loss of muscle strength) and inability to keep up with work requirements (sitting, standing, ambulating, lifting, and bending limitations due to pain, swelling, and numbness).  38 C.F.R. § 4.56(d)(3)(ii).  However, a higher rating of 30 percent for a severe disability is not warranted, as the higher rating requires consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements; the evidence has not demonstrated impairment of coordination or uncertainty of movement.  38 C.F.R. §§ 4.56(c), 4.56(d)(4)(ii). 

Additionally, the evidence has demonstrated peripheral nerve impairment (mild, incomplete paralysis of the right internal tibial nerve; mild, incomplete paralysis of the right posterior tibial nerve) that is eligible for separate service connection.  For an internal tibial nerve impairment: mild, incomplete paralysis is rated 10 percent disabling; moderate, incomplete paralysis is rated 20 percent disabling; severe, incomplete paralysis is rated 30 percent disabling; and complete paralysis is rated 40 percent disabling.  38 C.F.R. § 4.124a, DC 8524.  For a posterior tibial nerve impairment: mild, incomplete paralysis is rated 10 percent disabling; moderate, incomplete paralysis is rated 10 percent disabling; severe, incomplete paralysis is rated 20 percent disabling; and complete paralysis is rated 30 percent disabling.  38 C.F.R. § 4.124a, DC 8525.  Based on the October 2017 examination findings, the Board finds that a: (1) 10 percent rating is warranted for mild, incomplete paralysis of the right internal tibial nerve; and (2) 10 percent rating is warranted for mild, incomplete paralysis of the right posterior tibial nerve.  However, a higher rating is not warranted because none of the aforementioned evidence indicates more severe incomplete paralysis than mild.  Lastly, because the evidence documented the Veteran's reports of numbness as early as April 8, 2015, the effective date should be assigned accordingly.  See April 2015 record from Columbia VAMC.

Of note, the rating schedule contains guidelines regarding how to combine ratings for muscle injuries.  38 C.F.R. § 4.55.  Particularly relevant to this case, the rating schedule prohibits combining a muscle injury rating with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  In implementing this decision, the AOJ should effectuate the order, subject to the limitations of 38 C.F.R. § 4.55. 


ORDER

Effective throughout the entire appeal period, entitlement to a rating of 20 percent, but no higher, for right ATCS is granted.

Effective since April 8, 2015, a separate rating of 10 percent for disability of the right internal tibial nerve is granted, subject to the limitations of 38 C.F.R. § 4.55.

Effective since April 8, 2015, a separate rating of 10 percent for disability of the right posterior tibial nerve is granted, subject to the limitations of 38 C.F.R. § 4.55.


REMAND

While additional delay is regrettable, further development is required to fairly decide the claims for: (1) entitlement to a rating in excess of 10 percent for left ATCS; and (2) entitlement to a TDIU.  The Veteran's left ATCS is currently assigned a 10 percent rating for a moderate impairment of Muscle Group XII.  38 C.F.R. § 4.73, DC 5312.  The Veteran generally contends that the manifestations of his left ATCS are more severe than contemplated by his current rating.  See May 2012 VA Form 21-526b; August 2013 Notice of Disagreement; April 2015 VA Form 9; November 2016 hearing transcript; January 2018 Appellate Brief.  However, because the AOJ did not readjudicate the inextricably intertwined claim for service connection for a left ankle disability manifested by necrosis of the talus and degeneration of the tibiotalar joint, the Board is unable to proceed with the left ATCS claim because it may prejudice the Veteran.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran also generally contends that his service-connected disabilities have precluded obtaining and/or maintaining a substantially gainful occupation since January 2007.  See medical treatment records furnished by the Social Security Administration.  As TDIU is also inextricably intertwined with the left ATCS issue, it must be remanded concurrently.  Harris, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

(Please note, these appeals have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Readjudicate the claim for service connection for a left ankle disability manifested by necrosis of the talus and degeneration of the tibiotalar joint. 

See July 2017 VA examination (indicating that the left ankle disability was at least as likely as not proximately due to the service-connected left ATCS).  

2.  After completing the above, readjudicate the claim for entitlement to a rating in excess of 10 percent for left ATCS.  

3.  After completing the above, readjudicate the claim for entitlement to a TDIU. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


